                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
WK:ADW                                             271 Cadman Plaza East
F. #2020R00142                                     Brooklyn, New York 11201



                                                   May 29, 2020

By ECF

The Honorable Rachel P. Kovner
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Keith Levy
                     Criminal Docket No. 20-87 (RPK)

Dear Judge Kovner:

               The government respectfully submits this letter in response to the defendant’s
letter motion, dated May 28, 2020, in which he moves, a second time, for pre-trial release.
ECF Dkt. No. 33 (“Def. Mot.”). For the reasons set forth below, the motion should be
denied.

I.     Background

              A.     The Instant Offense
                 In July 2006, the defendant was convicted in a New York state court following
a jury trial for attempted murder and several other violent felonies. This conviction arose out
of an incident in which the defendant pulled out a gun and shot at an intended victim several
times, but missed and wounded multiple innocent bystanders. The defendant was sentenced
to 14 years of incarceration and 5 years of post-release parole supervision.

               Since approximately May 2019, the defendant has been under the supervision
of parole officers from the New York State Department of Corrections and Community
Supervision (“DOCCS”). Due to the defendant’s associations with suspected gang members
and criminal activity in the New York City Police Department’s 73rd Precinct (which covers
certain parts of the Brownsville and Ocean Hill neighborhoods of Brooklyn, New York), the
defendant was prohibited from entering that precinct as a term of his parole.
               In violation of this condition, the defendant entered the 73rd Precinct on more
than one occasion without prior authorization by the DOCCS. On January 24, 2020, a senior
parole officer (“SPO”) met with the defendant and required him to wear a GPS location
monitoring device on his ankle as a new condition of supervision.

              Less than 12 hours later, on January 25, 2020, the defendant cut the GPS
monitoring device off of his ankle and threw it down an incinerator in a residential building
in Brooklyn. On January 26, 2020, a parole officer responsible for monitoring the
defendant’s GPS location (“PO-1”) called the defendant. On that call, the defendant
acknowledged that he had destroyed the GPS monitor and refused a direction to report to
parole the next day.

                On January 27, 2020, the defendant failed to report to his parole officer as
directed. That evening, after PO-1 unsuccessfully attempted to locate the defendant in
Brooklyn, PO-1 called the defendant, who by this point was in Atlanta, Georgia. At the time
of the call, several other parole officers, including the SPO who had required the defendant
to wear the GPS monitoring device, were able to listen in on the conversation. During the
call, the defendant refused PO-1’s request that he voluntarily report to the DOCCS office.
The defendant also said, in sum and substance, that he wanted to get “his hammer” (a slang
term for a gun) and shoot the SPO in the face.

                The defendant was indicted by a grand jury sitting in the Eastern District of
New York on February 21, 2020 and charged with a single count of transmitting an interstate
threat to kill or injure the SPO, in violation of 18 U.S.C. § 875(c). See ECF Dkt. No. 7. On
April 22, 2020, the Court adjourned the trial date in this case sine die. ECF Dkt. No. 25.

              B.     The Defendant’s Criminal History

                 On December 9, 2005, the defendant was arraigned on an indictment in a New
York state court for attempted murder, first degree attempted assault, second degree criminal
possession of a weapon and first degree reckless endangerment. On July 26, 2006, following
a jury trial, the defendant was convicted on all counts. As referenced above, he was
sentenced to 14 years of incarceration and five years of post-release parole supervision on the
attempted murder conviction, as well as several lesser concurrent sentences on the other
counts.

              On December 17, 2012, the defendant was arrested for having a shank while in
prison. On April 11, 2014, the defendant was arraigned on an indictment for third degree
criminal possession of a weapon and first degree knowingly making or possessing dangerous
contraband in prison. The defendant pleaded guilty to attempted knowingly making or
possessing dangerous contraband in prison in the first degree and was sentenced to 18
months to three years of incarceration.




                                              2
              C.      The Defendant’s Prior Applications for Pretrial Release

               During the defendant’s initial appearance on February 12, 2020, United States
Magistrate Judge Lois Bloom entered a permanent order of detention and remanded the
defendant to the Metropolitan Detention Center (“MDC”) in Brooklyn. See ECF Dkt. No. 4.
On March 17, 2020, the defendant filed a bail application requesting release from the MDC
into the custody of New York State at Rikers Island based on an outstanding parole hold. In
his application, the defendant consented “to the lodging of a federal detainer immediately
upon his transfer into state custody” to “ensure that [he] was transferred into . . . federal
custody in the unlikely event that he was released from state custody while his federal case
was still pending.” ECF Dkt. No. 11 at 2. The application also argued that given the nature
of the proposed form of bail (i.e., transfer to state prison), “there is no danger that Mr. Levy
poses a risk of flight.” Id. Judge Bloom held a detention hearing, and the government
consented to the application based on the conditions proposed by the defendant. Judge
Bloom granted the application, expressly permitting release “into state custody only.” ECF
Dkt. No. 14. On March 18, 2020, a federal detainer was lodged against the defendant.

               On April 4, 2020, the defendant moved to lift the federal detainer so that he
might become eligible for release from Rikers Island based on a New York State initiative to
release parole detainees out of COVID-19 concerns. ECF Dkt. No. 16. Pointing to the
defendant’s violent criminal history and decision to abscond to Georgia to escape DOCCS
supervision, the government opposed, arguing that the defendant was both a danger to the
community and a flight risk. On April 9, 2020, Chief United States Magistrate Judge Cheryl
Pollak conducted a hearing and denied the defendant’s motion. ECF Dkt. No. 20.

               On April 10, 2020, the defendant’s first appointed lawyer, of the Federal
Defenders of New York, moved to be relieved as counsel and requested that the defendant be
transferred back to the MDC based on concerns over COVID-19 at Rikers Island. ECF Dkt.
No. 21. On April 22, 2020, the Court relieved the defendant’s first lawyer as counsel and
appointed Gordon Mehler, Esq., as the defendant’s new counsel under the Criminal Justice
Act.

               On May 5, 2020, the defendant was transferred from Rikers Island to the MDC
pursuant to a writ of habeas corpus. ECF Dkt. No. 28. On May 14, 2020, the Court granted
a stipulation and proposed order to revoke the May 17, 2020 bail order that allowed for the
defendant’s transfer to Rikers Island and reinstated the original permanent order of detention.
ECF Dkt. No. 32.

              D.      The Instant Application for Pretrial Release

                On May 28, 2020, the defendant’s new counsel filed yet another application
for pretrial release, this time arguing that temporary release pursuant to 18 U.S.C. § 3142(i)
is needed to allow the defendant to “meaningfully prepare for trial with counsel.” Def. Mot.
at 8. In support of this motion, defense counsel asserts that MDC protocols for arranging
legal calls have allowed for “little more than treading water” and that he has been unable to
have the quantity or types of attorney-client meetings needed to build trust and prepare for

                                               3
trial. Although case-by-case accommodations for in-person legal visits may be arranged
through the Bureau of Prisons (“BOP”), defense counsel’s motion does not state whether he
has made any attempts to arrange for such visits.

II.    COVID-19 Mitigation Efforts at the MDC Do Not Preclude Videoconferences

               As the Court is well aware, the BOP has implemented numerous measures to
mitigate the spread of COVID-19 within the MDC. Those measures include the suspension
of social and legal visits, with case-by-case accommodations for attorney visits and legal
calls. Inmates are also provided additional inmate telephone minutes each month. While
defense counsel raises some generalized concerns regarding the health of the defendant—
none of which is specific to the defendant, given his lack of underlying complicating health
conditions—the thrust of his argument is that the MDC’s mitigation protocols are hampering
the defendant’s ability to prepare for trial.

                Despite defense counsel’s claims that the MDC’s health and safety measures
interfere with his ability to develop a trusting relationship with his client, BOP counsel has
informed the government that the MDC currently has videoconferencing (“VTC”)
capabilities, and that defense attorneys are able to request in advance attorney-client calls via
VTC. While the number of attorney-client VTC calls that MDC can currently accommodate
per day is limited (which MDC is working to improve), VTC calls can last up to either 30
minutes or two hours at a time, depending on the particular time slot reserved.

III.   Legal Standard

                The Court must order the defendant detained if no condition will reasonably
ensure the appearance of the defendant and the safety of the community. See 18 U.S.C.
§ 3142(e). The Court must consider the following factors: (1) the nature and circumstances
of the offense charged, including whether the offense is a crime of violence or involves
narcotics; (2) the weight of the evidence against the person; (3) the history and characteristics
of the person, including—the person’s character, physical and mental condition, family ties,
employment, financial resources, length of residence in the community, community ties, past
conduct, history relating to drug or alcohol abuse, criminal history, and record concerning
appearance at court proceedings; and whether, at the time of the current offense or arrest, the
person was on probation, on parole, or on other release pending trial, sentencing, appeal, or
completion of sentence for an offense under Federal, State, or local law; and (4) the nature
and seriousness of the danger to any person or the community that would be posed by the
person’s release. See id. § 3142(g).

               In the pre-trial context, the government bears the burden of showing that the
defendant should be detained, either by showing by a preponderance of the evidence that the
defendant is a flight risk, or by clear and convincing evidence that the defendant is a danger
to the community. United States v. Mercedes, 254 F.3d 433, 436 (2d Cir. 2001).

               A prior bail determination “may be reopened . . . if the judicial officer finds
that information exists that was not known to the movant at the time of the hearing and that


                                                4
has a material bearing on the issue” of bail. 18 U.S.C. § 3142(f)(2)(B). “New and material
information for Section 3142(f)(2)(B) purposes consists of something other than a
defendant’s own evaluation of his character or the strength of the case against him: truly
changed circumstances, something unexpected, or a significant event.” United States v.
Esposito, 354 F. Supp. 3d 354, 358- 59 (S.D.N.Y. 2019).

               Alternatively, “the judicial officer may, by subsequent order, permit the
temporary release” of an inmate “to the extent that the judicial officer determines such
release to be necessary for preparation of the person’s defense or for another compelling
reason.” 18 U.S.C. § 3142(i).

IV.    Argument

               Defense counsel does not argue that Chief Judge Pollak’s earlier bail
determination should be reopened under Section 3142(f)(2)(B). Likewise, defense counsel
does not argue the defendant is not a danger to the community or a flight risk. This comes as
no surprise since no “new and material information” has come to light since that earlier bail
determination. Instead, defense counsel argues that temporary release under Section 3142(i)
is necessary in light of precautionary measures implemented at MDC due to COVID-19.
Defense counsel is wrong that temporary release is appropriate, and this most recent bail
application should be denied.1
                Numerous courts in the Second Circuit have rejected the notion that the
current restrictions BOP facilities by themselves constitute a Sixth Amendment violation or

       1
         Defense counsel criticizes the government’s earlier arguments that the defendant is
both dangerous and a flight risk, pointing to the absence from the criminal complaint of an
allegation that the defendant threatened to shoot a senior parole officer in the face in
particular, and proffering that the defendant merely left New York “to see an aunt in
Georgia.” Def. Mot. at 5. Both characterizations are misleading. First, the criminal
complaint states that the defendant said he “should have punched [the senior parole officer]
in the face and shot her” and made a coded reference to a gun. ECF Dkt. No. 1 at 3.
Whether or not the defendant said he wanted to shoot the senior parole officer in the face
specifically as opposed to some other part of her body is completely immaterial to whether or
not he is dangerous. Second, defense counsel conspicuously fails to acknowledge that the
defendant fled to Georgia after cutting off a GPS ankle monitor and refusing an express
direction to report to his parole officer, demonstrating his risk of flight.

        Because defense counsel does not presently move for pretrial release based on 18
U.S.C. § 3142(e) and the factors enumerated in Section 3142(g), the government will not
belabor its extensive earlier arguments regarding dangerousness and risk of flight. But to the
extent it is relevant to the Court’s determination on the instant motion, the government
incorporates by reference its opposition to the defendant’s earlier bail motion and its
arguments as to why the defendant is both a danger to the community and a flight risk. See
ECF Dkt. No. 17.


                                              5
otherwise support release under 18 U.S.C. § 3142(i). See, e.g., United States v. Ellison, No.
18-CR-834-9 (PAE), 2020 WL 1989301, at *1-2 (S.D.N.Y. Apr. 27, 2020) (“[Defendant]’s
general grievance about limited communications with counsel in the weeks since the
pandemic struck do not establish a constitutional violation in his or any other case.”); United
States v. Rico, No. (S1) 18-CR-661 (PGG), 2020 WL 1934989, at *6 (S.D.N.Y. Apr. 21,
2020); United States v. Guzman, No. 20-CR-56 (PAC), 2020 WL 1700253, at *2 (S.D.N.Y.
Apr. 8, 2020) (“To accept the defendant’s generalizations about impediments to access to
counsel and argument that release is necessary, especially in a case where no trial, hearing, or
briefing schedule has been set yet, would logically result in the wholesale release of pretrial
inmates.”). As recognized by these courts, BOP is acting reasonably to respond to the
pandemic in a way that preserves the fundamental rights of its inmates. That response
includes the installation of videoconferencing capabilities so MDC inmates can maintain
some form of interpersonal interaction with their attorneys during the period of restricted
visitation. But defense counsel claims that this is not enough and that he needs the ability to
conduct numerous, lengthy in-person meetings to build trust with the defendant. Defense
counsel offers no authority for the proposition that the MDC’s current accommodations, or
that anything less than his desired amount of contact, rises to a constitutional violation or
compels release under Section 3142(i).2
                All of the cases cited by defense counsel are distinguishable. In United States
v. Stephens, No. 15-CR-95 (AJN), 2020 WL 1295155 (S.D.N.Y. Mar. 19, 2020), see Def.
Mot. at 3, the defendant was accused of possessing a firearm while on supervised release. In
that case, the court found that the strength of evidence relied upon to demonstrate the danger
the defendant posed to the community had been undermined by new information, 2020 WL
1295155 at *1, and that the defendant did not have a violent background or any prior
convictions involving violent conduct or gun charges, id. at *2. Those facts bear no relation
to the facts here, where the defendant’s criminal history and the facts of this case amply
demonstrate the defendant’s dangerousness and risk of flight. Moreover, the court found
release appropriate under § 3142(i) because the defendant had proffered specific, unrebutted
facts demonstrating that the precautions taken by the BOP were impeding his ability to
prepare for a hearing scheduled for less than one week away. Id. at *3. Here, by contrast,
the defendant has no scheduled trial date and he has proffered no facts demonstrating an
inability to prepare his defense.

               Defense counsel’s reliance on United States v. Perez, No. 19-CR-297 (PAE),
ECF Dkt. No. 61 (S.D.N.Y. Mar. 18, 2020), see Def. Mot. at 3, is similarly inapposite. The
court’s order in that case made clear, at the outset, that its decision “is based on the unique
confluence of serious health issues and other risk factors facing this defendant, including but
not limited to the defendant’s serious progressive lung disease and other significant health
issues, which place him at a substantially heightened risk of dangerous complications should
he contract COVID-19 as compared to most other individuals. Accordingly, this Order

       2
         Defense counsel does not mention in the bail motion whether he has made any
attempt to even request an attorney-client call with the defendant via VTC.


                                               6
should not be construed as a determination by this Court that pretrial detention is unsafe or
otherwise inappropriate as a general matter or in any other specific case.” By contrast, BOP
medical records do not suggest the 32-year-old defendant in this case has any underlying
health conditions that heighten the risk of dangerous complications should he contract
COVID-19. Moreover, the defendant’s earlier counsel raised identical health-related
arguments on the earlier motion for bail modification. Chief Judge Pollak was not moved by
those arguments then, and there is no reason for the Court to find otherwise.

               United States v. Chandler, No. 19-CR-867 (PAC), ECF Dkt. No. 19 (S.D.N.Y.
Mar. 31, 2020), see Def. Mot. at 4, is also unavailing. In that case, the only fact particular to
the defendant that appears to have motivated the court’s decision to grant temporary release
was the existence of a trial date scheduled for May 11, 2020. Hence, notwithstanding any
possible adjournments of that trial date, the Chandler court granted temporary release due to
concerns regarding the defendant’s ability to prepare for his defense where the trial was set
for just 40 days away. The same concern does not exist here, where there is no trial date.

               United States v. Harris, No. 18-CR-330 (PKC) (E.D.N.Y. May 18, 2020), see
Def. Mot. at 4, is even further afield. As defense counsel acknowledges, Judge Chen’s
temporary release order, which required a $200,000 surety bond, did not articulate the basis
for release. In addition, the defendant in that case moved primarily based on health concerns.
The defendant had asthma and had been identified by the BOP as being at higher risk of
serious health complications relating to COVID-19. Again, no such health concerns exist for
the defendant here.

               In sum, the Court should reject defense counsel’s attempt to turn the tables and
use the mitigation efforts put in place by BOP to protect the population from COVID-19,
principally the limitations on in-person legal visits, to suggest that those same efforts create
circumstances justifying release. Defense counsel has not shown any significant, long-term
infringement on his ability to consult with the defendant, much less provided a reason to
believe the efficacy of the defense has been adversely impacted. He also has not
demonstrated that the limitations put in place by the BOP fail to serve and further a
“legitimate penological interest[].” Overton v. Bazzetta, 539 U.S. 126, 131-32 (2003)
(upholding restrictions on prison visitation rights). They do serve such an interest, which is
protecting the health of the inmates, employees who work at the MDC, and their families and
contacts.




                                                7
V.     Conclusion

              For the reasons set forth above, the government respectfully submits that the
defendant remains a danger to the community and a flight risk, and that temporary release is
not warranted.

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:    /s/ Andrew Wang
                                                  Andrew Wang
                                                  Assistant U.S. Attorney
                                                  (718) 254-6311

cc: Clerk of Court (RPK) (by ECF)
    Gordon Mehler, Esq. (by Email and ECF)




                                              8
